DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed on 07/13/2022 has been entered. 
The rejection of claim 18 under 35 U.S.C 112 b is withdrawn in view of the amendment.
Claims 1-20 are amended.
Claims 20-24 are new.
Claims 1-24 are pending of which claims 1, 9 and 17 are independent claims.

Response to Arguments
The applicant's arguments filed on 07/13/2022 regarding claims 1-20 have been fully considered. Arguments regarding to independent claims 1-2, 9, 11 and 17 are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.
Regarding to argument of dependent claims 5-6  that “different ways in which the method is performed. Therefore, for at least this reason, the same paragraph 0114 of Costa (cited on page 4-5 of the Office Action) cannot read on both of these claims (and actually reads on neither)”, examiner respectively disagree because firstly, applicant didn’t specifically pointing out how the language of the claims patentably distinguishes them from the references. Secondly, The difference of claim 6 from claim 5 is that the second information managing the endpoint information handling system to perform the indicated steps instead of the endpoint information handling system performs the steps directly. However, with the claimed limitations, there is no specific structure between the second information handling system and the endpoint information handling system and the different ways as argued by the applicant is not clear as a person with ordinary skills in the art. Therefore, the paragraph 0114 of Costa teaches part of both claims 5 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over BOULTON (Pub. No.: US 2020/0311281) in view of Pogorelik et al. (Pub. No.: US 2016/0162269), hereinafter Pogorelik).
Regarding claim 1: BOULTON  discloses A method, comprising: 
developing an executable target code (BOULTON - [0026]: the software developer can submit the binary software code in the configuration of object code … If the binary software code is submitted in an .exe file, the software service platform can determine that the binary software code is in an executable code configuration); 
then associating the executable target code with one or more threat indicators and/or one or more behaviors (BOULTON - [0022]: The software security analyzer 122 … can be configured to analyze software code for security risks. In some implementations, the software security analyzer 122 can determine a security risk value for each security risk factor, as well as the corresponding security confidence level and the corresponding security risk indicator. The software security analyzer 122 can also generate a security label representing this information); 
then providing the data set across a network from a first information handling system to at least one other different information handling system that comprises an endpoint information handling system or to a second information handling system that is different from each of the first information handling system and the endpoint information handling system, and that is coupled to and managing the endpoint information handling system (BOULTON - [0063]: the software service platform can also send the security notification to a client device that downloads the binary software code. The security notification can be sent in the form of an image file, an image rendering script, a list of values of the security confidence level, security risk values, and security risk indicator for different security risk factors, or any combinations thereof).
However, BOULTON doesn’t explicitly teach but Pogorelik discloses then creating a data set including the executable target code and the one or more associated threat indicators and/or behaviors (Pogorelik - [0025]: At operation 410, an application package is received for installation on a device. The package includes a list of device resources to be accessed by the application. At operation 420, a security impact indicator (SII) is calculated based on a sum of pre-defined security impact scores); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of BOULTON with Pogorelik so that the data set is created to include installation code and other security related indicators. The modification would have allowed the system to enhance security for software installation.

Claims 2-3, 5-10, 12, 14-20 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over BOULTON (Pub. No.: US 2020/0311281) in view of Pogorelik et al. (Pub. No.: US 2016/0162269), hereinafter Pogorelik) and Costa et al. (Pub. No.: US 2007/0006314, hereinafter Costa).
Regarding claim 2: BOULTON as modified discloses further comprising: then receiving the data set including the executable target code from across the network, and installing the executable target code from the data set onto the endpoint information handling system (Pogorelik - [0014]: The application installation module 108 may be configured to receive an application package for installation on the device and to perform the installation);
However, BOULTON as modified doesn’t explicitly teach but Costa discloses 
then executing the installed executable target code from the data set on a programmable integrated circuit of the endpoint information handling system while using the associated threat indicators and/or behaviors to detect the presence of a threat associated with the executable target code on the endpoint information handling system (Costa - [0100]: The receiving node may replay the execution defined by the event list in the indicated program … The results of replaying of the event list may be examined by the receiving node to verify a program vulnerability); and
then taking at least one automatic action and/or providing at least one alert only upon detection of the presence of the threat associated with the executable target code on the endpoint information handling system (Costa - [0114]: if the verification function is executed 864 during replay of the event list, then the vulnerability is demonstrated and the alert may be considered certified. In this manner, the receiving node may take 866 appropriate action in response to a certified alert);
where the one or more behaviors comprise at least one of expected behaviors associated with the executable target code or unexpected behaviors associated with the executable target code (Costa - [0038]: monitoring the run-time of a program and/or communication patterns and detecting any deviation from expected behavior).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of BOULTON and Pogorelik with Costa so that the unexpected behavior related to execution of the file is detected and an action is taken. The modification would have allowed the system to take actions upon detecting vulnerabilities.
Regarding claim 3: Boulton as modified discloses where the automatic action comprises at least one of removing the detected threat from the endpoint information handling system, isolating the detected threat by preventing network traffic only to and from the detected threat, isolating the executable target code by preventing network traffic only to and from the affected executable target code, or isolating the endpoint information handling system by preventing all network traffic to and from the endpoint information handling system (Costa - [0114]: the receiving node may take 866 appropriate action in response to a certified alert, such as stopping the vulnerable program and/or implementing a suitable patch and/or filter to resolve the vulnerability).
The reason the combine is similar as claim 2.
Regarding claim 5: Boulton as modified discloses further using at least one programmable integrated circuit of the endpoint information handling system to:
use the associated threat indicators and/or behaviors to detect the presence of the threat associated with the executable target code on the endpoint information handling system (Costa - [0114]: a vulnerability indicator indicating an ACE alert, the hint in the self-certifying alert may indicate the event and/or the offset in that event of the code that will be injected and executed by the target program … a sequence of instructions of the target CPU that instructs the CPU to call the verification function, may be placed at that event and/or offset. In this manner, if the verification function is executed 864 during replay of the event list, then the vulnerability is demonstrated); and
take the at least one automatic action and/or provide the at least one alert only upon detection of the presence of the threat associated with the executable target code on the endpoint information handling system (Costa - [0114]: n this manner, the receiving node may take 866 appropriate action in response to a certified alert).
The reason the combine is similar as claim 2.
Regarding claim 6: Boulton as modified discloses further using at least one programmable integrated circuit of the second information handling system managing the endpoint information handling system (Costa - Fig. 2: plural nodes connected to each other via network) to:
use the associated threat indicators and/or behaviors to detect the presence of the threat associated with the executable target code on the endpoint information handling system (Costa - [0114]: a vulnerability indicator indicating an ACE alert, the hint in the self-certifying alert may indicate the event and/or the offset in that event of the code that will be injected and executed by the target program … a sequence of instructions of the target CPU that instructs the CPU to call the verification function, may be placed at that event and/or offset. In this manner, if the verification function is executed 864 during replay of the event list, then the vulnerability is demonstrated); and
take the at least one automatic action and/or provide the at least one alert only upon detection of the presence of the threat associated with the executable target code on the endpoint information handling system (Costa - [0114]: n this manner, the receiving node may take 866 appropriate action in response to a certified alert).
The reason the combine is similar as claim 2.
Regarding claim 7: Costa discloses further comprising performing vulnerability testing of the developed executable target code to determine the threat indicators before performing the associating of the executable target code with the one or more determined threat indicators (BOULTON - [0022]: The software security analyzer 122 … can be configured to analyze software code for security risks).
Regarding claim 8: Boulton as modified discloses further comprising digitally signing the data set including the executable target code and the one or more associated threat indicators and/or behaviors before then providing the data set across the network from the first information handling system to the at least one other information handling system (Costa - [0142]: When a sending node sends an overlay message, the node may sign the message using its private key and may route the message); and then verifying the digitally signed data set on the at least one other information handling set as a precondition to then executing the executable target code on the programmable integrated circuit of the endpoint information handling system while using the associated threat indicators and/or behaviors to detect the presence of a threat associated with the executable target code on the endpoint information handling system (Costa - [0143]: Each node that routes the message may verify that the sending node is the source of the message (e.g., verify the signature of the message using the certificate). [0130]: The alert may be sent to any number of determinable and/or pre-determined nodes in the network and in any suitable manner. In one example, the alert may be sent using a network overlay which is protected against denial of service attacks by malicious insiders and/or worms. See also [0136-0137]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of BOULTON and Pogorelik with Costa so that the data/message is signed before provide to the other party. The modification would have allowed the system to securely transmit a message.
Regarding claim 9: Costa discloses A system, comprising:
at least one first information handling system comprising a first programmable integrated circuit and being coupled to a first network (BOULTON - [0012]: Fig. 1, a software service platform 120 that are communicatively coupled with a network 110), the first information handling system accessing a data set including an executable target code and one or more threat indicators and/or one or more behaviors associated with the executable target code (BOULTON - [0022]: The software security analyzer 122 … can be configured to analyze software code for security risks. In some implementations, the software security analyzer 122 can determine a security risk value for each security risk factor, as well as the corresponding security confidence level and the corresponding security risk indicator. The software security analyzer 122 can also generate a security label representing this information); and
at least one second information handling system different from the first information handling system comprising a second programmable integrated circuit and being coupled to the first network (BOULTON - Fig. 1, a client device 102);
where the first programmable integrated circuit of the first information handling system is programmed to provide the data set [including the executable target code] across the first network from the first information handling system to the second information handling system (BOULTON - [0063]: the software service platform can also send the security notification to a client device that downloads the binary software code. The security notification can be sent in the form of an image file, an image rendering script, a list of values of the security confidence level, security risk values, and security risk indicator for different security risk factors, or any combinations thereof);
However, Boulton doesn’t explicitly teach but Pogorelik discloses data set including the executable target code (Pogorelik - [0025]: At operation 410, an application package is received for installation on a device. The package includes a list of device resources to be accessed by the application. At operation 420, a security impact indicator (SII) is calculated based on a sum of pre-defined security impact scores).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of BOULTON with Pogorelik so that the data set is created to include installation code and other security related indicators. The modification would have allowed the system to enhance security for software installation.
However, the combination of Boulton and Pogorelik doesn’t explicitly teach but Costa discloses:
where the second programmable integrated circuit of the second information handling system is programmed to:
use the associated threat indicators and/or behaviors from the data set to detect the presence of a threat associated with the executable target code executing on an endpoint information handling system (Costa - [0100]: The receiving node may replay the execution defined by the event list in the indicated program … The results of replaying of the event list may be examined by the receiving node to verify a program vulnerability), and
then take at least one automatic action and/or provide at least one alert only upon detection of the presence of the threat associated with the executable target code on the endpoint information handling system; and where the one or more behaviors comprise at least one of expected behaviors associated with the executable target code or unexpected behaviors associated with the executable target code (Costa - [0114]: if the verification function is executed 864 during replay of the event list, then the vulnerability is demonstrated and the alert may be considered certified. In this manner, the receiving node may take 866 appropriate action in response to a certified alert).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of BOULTON and Pogorelik with Costa so that the unexpected behavior related to execution of the file is detected and an action is taken. The modification would have allowed the system to take actions upon detecting vulnerabilities.
Regarding claim 10: Boulton as modified discloses where the endpoint information handling system is the second information handling system; and where the executable target code is executing on the second programmable integrated circuit of the second information handling system (Costa - [0039]: The distribution of the alert may be determined by a distribution module 370, which may enable a large number of mutually untrusting computing systems to collaborate in containing the worm).
The reason the combine is similar as claim 2.
Regarding claims 12, 14-15: The limitations of each claims is substantially similar to the limitations of claims 3, 5 and 8 respectively, thus it is interpreted and rejected for the reasons set forth above in the rejection of claims 3, 5 and 8.
Regarding claim 16: Boulton as modified discloses where the executable target code is associated with the one or more threat indicators and/or one or more behaviors within the data set by one or more software identification tags (BOULTON - [0022]: the software security analyzer 122 can determine a security risk value for each security risk factor, as well as the corresponding security confidence level and the corresponding security risk indicator. The software security analyzer 122 can also generate a security label representing this information)).
Regarding claim 22: Boulton as modified discloses where the executable target code is a newly developed executable target code that is developed in a code vendor environment by a code creator; where the data set including the executable target code is also created in the code vendor environment by the code creator (BOULTON - [0022]: the binary software code can be submitted to the software service platform by a software developer, over a network. The binary software code can represent an application software, a system software (e.g., an operating system or a device driver), or a component thereof); 
where the step of providing the data set across the network from the first information handling system to the at least one other information handling system comprises releasing the newly developed executable target code from the code creator of the code vendor environment in the data set across the network from the first information handling system to the at least one other information handling system (Pogorelik - [0012]: A device or user platform 106 is shown, which may be configured to download application packages 104 from an application vendor 102).
The reason for combine is similar to claim 1.
Regarding claim 17: BOULTON discloses An information handling system, comprising a programmable integrated circuit programmed to receive a data set across a first network (BOULTON - [0063]: the software service platform can also send the security notification to a client device that downloads the binary software code. The security notification can be sent in the form of an image file, an image rendering script, a list of values of the security confidence level, security risk values, and security risk indicator for different security risk factors, or any combinations thereof), 
However, BOULTON doesn’t explicitly teach but Pogorelik discloses the data set including an executable target code and one or more threat indicators and/or one or more behaviors associated with the executable target code (Pogorelik - [0025]: At operation 410, an application package is received for installation on a device. The package includes a list of device resources to be accessed by the application. At operation 420, a security impact indicator (SII) is calculated based on a sum of pre-defined security impact scores); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of BOULTON with Pogorelik so that the data set is created to include installation code and other security related indicators. The modification would have allowed the system to enhance security for software installation.
However, the combination of Boulton and Pogorelik doesn’t explicitly teach but Costa discloses:
where the programmable integrated circuit of the information handling system is further programmed to:
use the associated threat indicators and/or behaviors from the data set to detect the presence of a threat associated with the t executable arget code when executing on an endpoint information handling system (Costa - [0100]: The receiving node may replay the execution defined by the event list in the indicated program … The results of replaying of the event list may be examined by the receiving node to verify a program vulnerability); and
then take at least one automatic action and/or provide at least one alert only upon detection of the presence of the threat associated with the executable target code when executing on the endpoint information handling system (Costa - [0114]: if the verification function is executed 864 during replay of the event list, then the vulnerability is demonstrated and the alert may be considered certified. In this manner, the receiving node may take 866 appropriate action in response to a certified alert).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of BOULTON and Pogorelik with Costa so that the unexpected behavior related to execution of the file is detected and an action is taken. The modification would have allowed the system to take actions upon detecting vulnerabilities.
Regarding claim 18: The limitations of claim 18 are substantially similar to the limitations of claim 2, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 19: The limitations of claim 19 are substantially similar to the limitations of claim 4, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 4.
Regarding claim 20: The limitations of claim 20 are substantially similar to the limitations of claim 16, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 16.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over BOULTON (Pub. No.: US 2020/0311281) in view of Pogorelik et al. (Pub. No.: US 2016/0162269), hereinafter Pogorelik) and Costa et al. (Pub. No.: US 2007/0006314, hereinafter Costa) and Norman et al. (Pub. No.: US 2004/008.8565, hereinafter Norman).
Regarding claims 4 and 13: Boulton as modified doesn’t explicitly teach but Norman discloses where the providing the at least one alert comprises at least one of displaying a message indicating the detected presence of the detected threat or detected unexpected behavior on a display device of the endpoint information handling system or on a display device of the second information handling system managing the endpoint information handling system, or communicating a message indicating the detected presence of the detected threat or detected unexpected behavior across the network to a third information handling system that is different from,each of the endpoint information handling system and the second information handling system managing the endpoint information handling system (Norman - [0023]: The management system may send an alert message to the or each computer system on which a vulnerability is identified in response to receiving management information indicating the presence of a software vulnerability. See also Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of BOULTON, Pogorelik and Costa with Norman so that an alert message is sent to plural systems when the program vulnerability is confirmed/detected. The modification would have allowed the system to enhance security by taking mitigation actions. 

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over BOULTON (Pub. No.: US 2020/0311281) in view of Pogorelik et al. (Pub. No.: US 2016/0162269), hereinafter Pogorelik) and Costa et al. (Pub. No.: US 2007/0006314, hereinafter Costa) and FERNANDER et al. (WO 0239693 A2, hereinafter FERNANDER).
Regarding claim 11: Boulton as modified doesn’t explicitly teach but FERNANDER discloses where the endpoint information handling system is a third information handling system that is different from the first information handling system and the second information handling system (FERNANDER - Fig. 9B - shown is an intermediate traffic management node 1620), the third information handling system comprising a third programmable integrated circuit executing the target code, the third endpoint information handling system being coupled to the second information handling system by the first network or by a second network that is different from the first network with the second information handling system managing the second information handling system across the first network or the second network (FERNANDER - Fig. 9B - shown is an intermediate traffic management node 1620 that is present between a conventional data center/content server 1630 and the core of network 1602, and which may be configured to have one more distributive and/or deterministic features of an infoπnation management system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of BOULTON, Pogorelik and Costa with FERNANDER so that an intermediate node is introduced to manage other nodes in the network. The modification would have allowed the system to be flexible. 
Regarding claim 23: Boulton as modified doesn’t explicitly teach but FERNANDER discloses there the second information handling system managing the endpoint information handling system is coupled between the network and the endpoint information handling system (FERNANDER - Fig. 9B - shown is an intermediate traffic management node 1620 that is present between a conventional data center/content server 1630 and the core of network 1602, and which may be configured to have one more distributive and/or deterministic features of an infoπnation management system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of BOULTON, Pogorelik and Costa with FERNANDER so that an intermediate node is introduced to manage other nodes in the network. The modification would have allowed the system to be flexible. 

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over BOULTON (Pub. No.: US 2020/0311281) in view of Pogorelik et al. (Pub. No.: US 2016/0162269), hereinafter Pogorelik) and Costa et al. (Pub. No.: US 2007/0006314, hereinafter Costa) and FERNANDER et al. (WO 0239693 A2, hereinafter FERNANDER).
Regarding claims 21 and 24: Boulton as modified doesn’t explicitly teach but SINHA discloses where the target code included within the data set comprises at least one of a word processing application, email application, photo editing application, Internet browser, computer game, PDF viewer, or spreadsheet application (SINHA - [0054]: a data object may be associated with a particular file type and/or format (e.g., a hypertext markup language (HTML) file, an extensible markup language (XML) file, a text file, a joint photographic experts group (JPEG) file, a portable network graphics (PNG) file, a motion photographic experts group (MPEG) file, an audio video interleave (AVI) file, a portable document format (PDF) file, a spreadsheet file, a word processing file, or the like)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of BOULTON, Pogorelik and Costa with SINHA so that target code can be spreadsheet etc. The modification would have allowed the system to process specific file types. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quigley et al. (Pub. No.: US 2021/0264033) - Dynamic Threat Actionability Determination and Control System
Dinh et al. (Pub. No.: US 2021/0124830) - Code vulnerability remediation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437